DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/17/2020 and 09/20/2021 are being considered by the examiner.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control part in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In looking at the Written Description and Drawings, the control part comprises an electronic control unit as shown in Fig. 2 and described in paragraph 18.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US. Pub. No. 2019/0182435, hereinafter “Nakayama”).
As to claim 1, Nakayama discloses a display unit [figure 1, system “1”] comprising: 
a display [figure 1, head-up display “11”] configured to display various information [paragraph 37, displays a virtual image “110”]; and 
a control part [figure 1, controller “17”] configured to control the display, 
where the control part displays on the display by switching a road display state and a map display state [figures 10A-C, switching a road display state (Fig. 10C) and a map display state (Fig. 10A)], 
in the road display state, an instrument marking various information along a circumferential direction and a road image in which a road on which a host vehicle travels is enlarged are displayed on the display [figure 10C, instrument “1002”, “1003” mark various information along a circumferential direction and a road image on which vehicle travels is enlarged on display], the instrument having an instrument frame body indicating an outer shape of the instrument in the circumferential direction [figure 10C, “1002” and “1003” indicate an outer shape in the circumferential direction], 
in the map display state, a map image in which an area including paint where the host vehicle travels is reduced and a map frame body in which the map image is positioned inside are displayed on the display [figure 10A, a map image in which the area where the vehicle travels is reduced and a map frame body is positioned inside are displayed], 
by switching from the road display state to the map display state, the road image is stepwise reduced and displayed on the map image, and in a reduction process the instrument frame body is changed to the map frame body [figures 10C-10A, switching from 10C to 10B to 10A, the road image is stepwise reduced and displayed on the map image, in a reduction process the frame body is changed to the map frame body], and 
by switching from the map display state to the road display state, the map image is stepwise enlarged and displayed on the road image, and in an enlargement process the map frame body is changed to the instrument frame body [figures 10A-10C, switching from 10A to 10B to 10C, the map image is stepwise enlarged and displayed on the road image, in an enlargement process the map frame body is changed to the frame body].
Nakayama discloses multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display unit of Nakayama to combine different features of various embodiments of Nakayama, in order to gradually change from a combination in which a scene is viewed from the point of view of the user in the forward direction of the vehicle to a combination for taking a bird’s eye view of a geographic range that includes the current position of the vehicle (Nakayama, abstract).
As to claim 2, Nakayama discloses the display unit according to claim 1, 
wherein the control part displays various information marked on the instrument in the road display state on a part of the map frame body in the map display state [figures 9A-C, 10A-C, display various information “1002”, “1003” marked on the instrument in the road display state on a part of map frame body in the map display state]. 
As to claim 3, Nakayama discloses the display unit according to claim 1, 
wherein the control part displays an area centered on the intersection as the map image when switching to the map display state in a case that the host vehicle turns right or left at an intersection existing in front of the host vehicle in a traveling direction [figures 10A-C, display an area centered on the intersection indicated by “1003” in a case that vehicle turns right at an intersection existing front of the vehicle in traveling direction].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAN-YING YANG/            Primary Examiner, Art Unit 2622